  Case 19-40852       Doc 31    Filed 05/31/19 Entered 05/31/19 10:35:49            Desc Main
                                  Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS


 In re                                               IN PROCEEDINGS UNDER
 PRESTIGE HEALTH CARE                                CHAPTER 11
 SERVICES, INC.,                                     CASE NO.: 19-40852-CJP
                  Debtor


             OBJECTION OF DEBTOR UNITED STATES TRUSTEE’S
           MOTION TO DISMISS CASE AND REQUEST FOR EMERGENCY
                        HEARING/DETERMINATION

       NOW COMES the Debtor, Prestige Health Care Services, Inc., and hereby objects to the

granting and responds to each of the factual allegations contained in each paragraph of the

United States Trustee’s Motion to Dismiss Case and Request for Emergency

Hearing/Determination (the “Motion”), as follows:

1. The Debtor hereby admits the factual allegations contained in Paragraphs 1 through 8,

   inclusive, of the Motion.

2. The Debtor denies the factual allegations contained in Paragraph 9 of the Motion. Further

   stating, that at the time of the Informal Debtor Interview (the “IDI”), the Debtor provided

   evidence to the Office of the United States Trustee that the Debtor had applied for and had

   received an approved quote to receive Workers’ Compensation Insurance Policy coverage,

   retroactive to May 25, 2019. Furthermore, at the time of the IDI, the Debtor further

   represented that such retroactively-effective Workers’ Compensation Insurance Policy

   coverage would be bound by the payment of the initial premium installment that would be

   paid on or before Friday, May 31, 2019 from the personal funds of the Principal of the

   Debtor. Finally, the Debtor has bound such retroactively-effective Workers’ Compensation
  Case 19-40852      Doc 31     Filed 05/31/19 Entered 05/31/19 10:35:49           Desc Main
                                  Document     Page 2 of 6


   Insurance Policy coverage as of today. A true and accurate copy of the binder for the

   Debtor’s Workers’ Compensation Insurance Policy is attached hereto as Exhibit “A”.

3. The Debtor denies the allegations contained in Paragraphs 10 and 11 of the Motion.

WHEREFORE, the Debtor respectfully requests that the Court issue an Order denying the

United States Trustee’s Motion to Dismiss Case and for such other and further relief as the Court

deems just and mete under the circumstances.

                                            PRESTIGE HEALTH CARE SERVICES, INC.,
                                            Debtor-in-Possession,
                                            By its Attorney,

Date: May 31, 2019                          /s/ Richard N. Gottlieb, Esq.
                                            Richard N. Gottlieb, Esq.
                                            Law Offices of Richard N. Gottlieb
                                            Ten Tremont Street
                                            Suite 11, 3rd Floor
                                            Boston, MA 02108
                                            Phone: (617) 742-4491
                                            rnglaw@verizon.net
Case 19-40852   Doc 31   Filed 05/31/19 Entered 05/31/19 10:35:49   Desc Main
                           Document     Page 3 of 6
               Case 19-40852   Doc 31     Filed 05/31/19    Entered 05/31/19 10:35:49         Desc Main
                                   NOTICEDocument
                                          OF ASSIGNMENT
                                                  Page 4 of 6
EMPLOYER:                                                         COMBO I.D.            STATUS OF EMPLOYER
            PRESITGE HEALTH CARE SERVICES INC                     000948728                Corporation
            340 MAIN ST STE 977
            WORCESTER, MA 01608                                   COVERAGE GROUP
                                                                  0998734


                                                                   Coverage under this assignment
            The Waiver of Our Right to                             applies to Massachusetts
            Recover from Others Endorsement                        operations only. For coverage
            is available on Pool policies.                         outside of Massachusetts, contact
            Contact your agent for details.                        the appropriate Pool or Plan for
                                                                   that state.


                                                                   INSURANCE COMPANY:
AGENT       THE INSURANCE SHOP LLC                                 TRAVELERS INDEMNITY CO OF AMERICA
OR          WALT CAPELL                                            TRAVELERS - RMD
PRODUCER:                                                          P O BOX 5600
            3809 S PROVIDENCE RD
            COLUMBIA, MO 65203                                     HARTFORD, CT 06102-5600
                                                                   (800) 443-4404

AGENCY FEIN:   202090263

CLASSIFICATION OF OPERATION                            CLASS   ESTIMATED      RATE       ESTIMATED
                                                       CODE    TOTAL ANNUAL               PREMIUM
                                                               REMUNERATION
--------------------------------------------           -----   -------------- ---------- ----------

NURSING-HOME HEALTH, PUBLIC & TRAVELING-ALL            8835         $5,500,000           1.88      $103,400
EMPLOYEES
CLERICAL OFFICE EMPLOYEES NOC                          8810             $57,200          0.07           $40
EMPLOYERS LIABILITY 1000/1000/1000                     9812                                          $2,069
MOD FACTOR                                             9898                               .91       $-9,496
STANDARD PREMIUM                                                                                    $96,013
ALL RISK ADJUSTMENT PROGRAM                            0277                              1.00
EXPENSE CONSTANT                                       0900                                             $338
TERRORISM CHARGE                                       9740                                           $1,667
TOTAL POLICY MINIMUM PREMIUM                                                                            $320
TOTAL ESTIMATED PREMIUM                                                                              $98,018
DIA ASSESS. 3.83%                                                                                     $3,605
                                                                                                  ----------
TOTAL EST. PREMIUM PLUS ASSESSMENT                                                                  $101,623
INSTALLMENT BASIS: Monthly                                                     DEPOSIT PREMIUM:      $25,659
                                                                                          THIS IS NOT A BILL


COMMENTS
Coverage effective 12:01 AM on 05/25/19.

CARRIER NOTE: The WCRIBMA reviewed the classifications and description provided with the
application and determined that a change to the classes provided on the application was
warranted. The classes listed on the Notice of Assignment are correct based on the
information submitted.

CARRIER NOTE: Certain information on the electronic application was initially reported
incorrectly or has changed. For the corrected information, refer to the attachments to
this application included in your application bundle.



                    The Workers' Compensation Rating and Inspection Bureau of Massachusetts
                                       101 Arch Street · Boston, MA 02110
                              (617)439-9030 · FAX (617)439-6055 · www.wcribma.org
             Case 19-40852     Doc 31     Filed 05/31/19    Entered 05/31/19 10:35:49         Desc Main
                                   NOTICEDocument
                                          OF ASSIGNMENT
                                                  Page 5 of 6

Coverage under this Notice of Assignment applies to the captioned entity only. If
coverage is required for an additional entity, the employer must submit an application,
check, and an ERM to the Pool for the additional entity.


DATE OF NOTICE:   05/31/19                                      PREPARED BY:      Evelyn Cobb
                                                                                  EXT 522

                                * *   SERVICING CARRIER ASSIGNMENT       * *

LETTER ID:   5233875




                    The Workers' Compensation Rating and Inspection Bureau of Massachusetts
                                       101 Arch Street · Boston, MA 02110
                              (617)439-9030 · FAX (617)439-6055 · www.wcribma.org
  Case 19-40852      Doc 31     Filed 05/31/19 Entered 05/31/19 10:35:49             Desc Main
                                  Document     Page 6 of 6


                           UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS


 In re                                                IN PROCEEDINGS UNDER
 PRESTIGE HEALTH CARE                                 CHAPTER 11
 SERVICES, INC.,                                      CASE NO.:
                  Debtor


                                CERTIFICATE OF SERVICE

       I, Richard N. Gottlieb, Esq. do hereby certify that i have this day served a copy of the

Objection of Debtor United States Trustee’s Motion to Dismiss Case and Request for Emergency

Hearing/Determination upon the persons listed below by First Class U.S. Mail postage paid

and/or electronically via CM/ECF.


Date: May 31, 2019                           /s/ Richard N. Gottlieb, Esq.
                                             Richard N. Gottlieb, Esq.
                                             Law Offices of Richard N. Gottlieb
                                             Ten Tremont Street
                                             Suite 11, 3rd Floor
                                             Boston, MA 02108
                                             Phone: (617) 742-4491
                                             rnglaw@verizon.net

Persons Served:

Richard King, Esq.
Office of the US Trustee
(Served via CM/ECF)
